EXHIBIT 21.1 INCOME OPPORTUNITY REALTY INVESTORS, INC. SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries and partnership interests of Income Opportunity Realty Investors, Inc., the percentage of ownership and the state or other jurisdiction of organization or incorporation as of December31, 2011: Name of Entity Ownership Jurisdiction Corporations IORI Operating, Inc. 100.0% Nevada IORI Minerals, Inc. 100.0% Nevada IORI Valley View, Inc. 100.0% Nevada Midland Odessa Properties, Inc. 19.9% California Partnerships (including direct and indirect ownership through subsidiaries) Metra Cross Pool 2, LP 5.97% Delaware Metra Quail Oaks, LP 5.97% Delaware Metra Westwood, LP 5.97% Delaware Nakash Income Associates 40.00% Georgia
